Citation Nr: 1714441	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  05-32 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to secondary service connection for chronic hematuria.

3.  Entitlement to service connection for a right knee condition. 

4.  Entitlement to service connection for a hernia condition.

5.  Entitlement to service connection for blurred vision.

6.  Entitlement to a compensable rating for schistosomiasis and trichuriasis (now claimed as bilarcia).


REPRESENTATION

Appellant represented by:	Francisco J. Reyes, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1943 to February 1946 with service during World War II.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision and a February 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2003, the Veteran filed a claim for a compensable evaluation for his service connected schistosomiasis and trichuriasis, and a claim for secondary service connection for chronic hematuria.  The RO issued a rating decision on those issues in March 2004.  The Veteran filed a timely Notice of Disagreement in November 2004.  The RO issued a Statement of the Case in July 2005.  The Veteran filed a substantive appeal in September 2005.  It is unclear why these issues were not subsequently certified to the Board.  

In November 2015, the Veteran filed a claim for entitlement to service connection for a left shoulder condition, right knee condition, hernia condition, and blurred vision.  In addition, he filed a secondary service connection claim for chronic hematuria, and an increased rating claim for his service connected schistosomiasis and trichuriasis.  The RO denied these issues in a February 2016 rating decision.  The Veteran filed a timely Notice of Disagreement in March 2016 objecting to the issues of his hernia condition, blurred vision, right knee, and left shoulder.  The RO issued a SOC in November 2016.  The Veteran filed his substantive appeal that same month.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee condition, a hernia condition, and blurred vision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chronic hematuria was caused by his service connected schistosomiasis and trichuriasis.

2.  The Veteran's left shoulder injury was not incurred in active duty service, nor did it manifest within one year from discharge.

3.  The Veteran's schistosomiasis and trichuriasis symptomatology is not characterized as moderate or severe.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder condition are not met.       38 U.S.C.S. §§ 1110 , 1112, 1113, 5103, 5103A, 5107 (Lexis 2014); 38 C.F.R.      §§ 3.102, 3.159, 3.303, 3.309 (2016).

2.  The criteria for secondary service connection for chronic hematuria have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for a compensable rating for the Veteran's schistosomiasis and trichuriasis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.     §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7324 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

At the outset of this discussion, the Board notes that some of the Veteran's service medical and personnel records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  A number of medical records are associated with the file, however.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Left Shoulder Condition

The Veteran contends that he is entitled to service connection for a left shoulder condition.  Having reviewed all of the relevant evidence of record, the Board concludes that the left shoulder condition did not manifest during, or as a result of, active military service.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran believes that his left shoulder condition was incurred in service through repeated heavy lifting required in his position as Gunner.  He stated that the lifting caused a sprain during service, which led to the continuing condition.

While the Veteran has a present disability of the left shoulder, there is no competent and credible evidence to suggest that an in-service event caused the injury.  The available service treatment records are silent for complaints involving the Veteran's left shoulder, as are medical records within one year of service.  As such, there is no evidence of an in-service injury associated with the left shoulder.  While the record does not include a separation examination report, as will be discussed below, the Veteran himself has related his left shoulder injury to a post-service injury and not to his active military service.  

The earliest complaint of a shoulder injury occurred in June 1964 when the Veteran sought private treatment for a right shoulder injury.  The left shoulder is not mentioned in subsequent medical records until approximately October 2013.  Around that time, the Veteran reported that he fell from the treatment table in his private physician's office, injuring his left shoulder.  The Veteran continued to complain of left shoulder pain stemming from this specific injury in December 2013, April 2015, June 2015, and April 2016.  Medical records demonstrate that the Veteran specifically attributed his left shoulder pain to that event, and did not relate it to any in-service injury.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board recognizes that the Veteran believes he is entitled to service connection for a left shoulder disability.  He indicated in his March 2016 notice of disagreement that he had suffered from left shoulder pain for 40 years since lifting heavy materials while serving in the military.  The Board does not find this assertion, made many decades after separation from active duty to be credible.  In this case, the Board affords greater probative weight to the Veteran's repeated assertions that his left shoulder condition stemmed from a fall in his doctor's office many years after service.  In addition, the remainder of the evidence of record fails to reflect that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking current left shoulder pain to carrying heavy items some 70 years ago.  As such, the Veteran's assertions fail to demonstrate that he is entitled to service connection for a left shoulder disability. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left shoulder condition must be denied.

III.  Chronic Hematuria

The Veteran contends that  he is entitled to secondary service connection for chronic hematuria.  After a thorough review of the evidence of record, the Board finds that secondary service connection is warranted as the Veteran's chronic hematuria is a consequence of his service connected schistosomiasis and trichuriasis.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

The Veteran has a current diagnosis of chronic hematuria.  The Veteran is also service connected for schistosomiasis and trichuriasis.  In November 2003, the Veteran's private physician stated that he was symptomatic of the schistosomiasis in terms of his chronic hematuria, as schistosomiasis can cause chronic hematuria.  The physician endorsed service connection for the chronic hematuria due to the causal relationship between the condition and the Veteran's service connected schistosomiasis.

A February 2002 VA examiner assessed the Veteran's hematuria, noting that the Veteran reported symptoms since discharge from service.  The examiner concluded that he doubted "very much" that the microscopic hematuria was related to schistosomiasis, as it was minimal and the Veteran had essentially no urinary tract symptoms.  The examiner noted treatment by a private urologist, but did not note that he reviewed the records, or considered the Veteran's lay statements regarding onset.  A subsequent January 2004 examination noted a long history of small amounts of blood in the urine, but stated that any conclusion without an opinion from a urologist would be speculative.  There is no evidence that such a referral was made at the time.

The Board concludes that the evidence of record stands, at least, in equipoise.  While the VA examinations have raised doubt in this case, the examiners did not use the appropriate standard of proof.  One examiner noted that it was doubted "very much" while another noted that an opinion could not be offered without resort to mere speculation.  The private physician did conclude that there was a causal relationship between hematuria and the Veteran's service-connected schistosomiasis.  In light of this evidence, the Board finds that, when resolving reasonable doubt in favor of the Veteran, secondary service connection for his chronic hematuria is warranted.

IV.  Schistosomiasis and Trichuriasis

The Veteran contends that he is entitled to a compensable rating for his service connected schistosomiasis and trichuriasis.  After a thorough review of the evidence, the Board concludes that a compensable rating is not warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155;      38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's schistosomiasis and trichuriasis is rated under Diagnostic Code 7324 for Distomiasis, intestinal or hepatic.  Under this code, mild to no symptoms warrant a noncompensable rating.  Moderate symptoms are entitled to a 10 percent rating.  Severe symptoms are entitled to a 30 percent rating.  The words "mild", "moderate", and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In a February 2016 VA examination, the Veteran reported that his condition started in the 1940s when he was exposed to parasites while stationed in Panama.  He reported symptoms of intermittent constipation and long standing fatigue.  No medication was required to control the Veteran's condition, nor was surgery required.  He did not report symptoms of cramping, gaseous distention, chronic constipation, anemia, nausea, or vomiting.  He did not report episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  There was no functional loss noted from his condition.  The examiner assessed his disability as quiescent. 

The Veteran's VA medical records were largely silent with respect to associated symptomatology.  For example, in June 2010, August 2011, and December 2013, the Veteran specifically denied symptoms of abdominal pain, nausea, vomiting and diarrhea.  These symptoms are also disclaimed in private treatment records in August 2003 and April 2005, which are otherwise silent as to related symptomatology.  He does, however, report a history of gastroesophageal reflux disease (GERD), which was intermittently treated. 

While the Veteran believes his symptoms warrant a compensable rating, the evidence of record demonstrates that they are, at most, mild as expressed by long standing fatigue and intermittent constipation.  No medical evidence of record has demonstrated that the symptoms rise to the level of moderate that would warrant a 10 percent rating.  In fact, the Veteran has explicitly denied symptoms that, if expressed, may warrant a higher rating, such as abdominal pain, nausea, vomiting and diarrhea.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board recognizes that the Veteran believes his schistosomiasis and trichuriasis warrant a compensable rating, and he is credible to report its ongoing symptomatology.  However, in light of the above, notwithstanding the Veteran's assertions, the competent and credible evidence of record shows that the Veteran's schistosomiasis and trichuriasis have not been productive of any moderate or severe symptoms or impairments during the period of the claim.  Thus, the Board places more probative value on the medical evidence of record that demonstrates minimal symptomatology of his service connected schistosomiasis and trichuriasis.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to a compensable evaluation for a service-connected disability of schistosomiasis and trichuriasis must be denied.  

V. Extraschedular consideration

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Based upon the evidence of record, the Board finds that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2011); Thun, 22 Vet. App. at 114.  The Veteran's schistosomiasis and trichuriasis are contemplated and reasonably described by the rating criteria.  See 38 C.F.R. § 3.321(b) (2011); Thun, 22 Vet. App. at 114.  As shown in the above discussion, the Veteran's disability is manifested by, at most, mild symptoms of fatigue and occasional constipation.  The Board finds that these symptoms are contemplated under the relevant rating criteria.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The treatment records and VA examination reports do not reflect findings by medical professionals that indicate the Veteran's schistosomiasis and trichuriasis are unusual or exceptional.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's schistosomiasis and trichuriasis presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  

In this particular case at hand, the Board finds that the Veteran's lack of symptomatology and limitation of functioning are reasonably contemplated by the rating schedule under the first prong of this analysis.  It is therefore unnecessary to reach the question of whether the disability causes marked interference with his employment or frequent periods of hospitalization.  But even assuming for the sake of argument that the second prong of Thun applies, there is still no evidence that his schistosomiasis and trichuriasis have independently caused marked interference with his employment, frequent hospitalizations, or other such interference to warrant an extraschedular rating.  In fact, examinations have shown that his schistosomiasis and trichuriasis have no impact on his ability to engage in employment.  For these reasons and bases, the Board is not required to remand this case for extraschedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final matter, the Board recognizes that in Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for a total disability rating based on individual unemployability (TDIU).  And as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  However, in the present case, the Veteran has not alleged that he is unemployable as a result of his service-connected schistosomiasis and trichuriasis.  As such, the Board will not consider this issue further.  


ORDER

1.  Entitlement to service connection for a left shoulder condition is denied.

2.  Entitlement to secondary service connection for chronic hematuria is granted.

3.  Entitlement to a compensable rating for schistosomiasis and trichuriasis is denied.







	(CONTINUED ON NEXT PAGE)

REMAND

Remand is necessary in order to properly adjudicate the remaining issues.  Unfortunately, it does not appear that the Veteran was provided an examination to assess his claims for service connection for a hernia condition, right knee condition, and blurred vision.  There is evidence of record indicating that these are all present disabilities.  The Veteran has asserted previously in the record that each of these conditions occurred in service.  As such, the appropriate examinations must be afforded upon remand.  McLendon v. Nicholson, 20 Vet. App. 79, 82-3 (2006).  Furthermore, the record appears to be incomplete as it is missing records regarding the Veteran's hernia surgery.  Those records must be located and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's hernia condition, right knee condition, and blurred vision.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate physician, or physicians, to determine the current nature and etiology of his hernia condition, right knee condition, and blurred vision.  The examiner should review the entire claims file, with particular attention to any lay statements as to etiology, as well as onset in-service.  The examiner should note that service records are not complete due to damage and/or destruction by fire, and reasonable doubt should be given in the Veteran's favor.  The examiner should advance an opinion as to the following:

(a). Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified hernia condition, had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.  

(b). Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified right knee condition, had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.  

(c). Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's blurred vision had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for a hernia condition, a right knee condition, and blurred vision.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


